                Case 19-11743-JTD             Doc 744        Filed 08/21/20        Page 1 of 13




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                     Chapter 11

PANCAKES & PIES, LLC,1                                     Case No. 19-11743 (JTD)

                  Post-Effective Date Debtor.              Objection Deadline: September 11, 2020 at 4:00 p.m. ET
                                                           Hearing Date: October 15, 2020 at 3:00 p.m. ET


    LIQUIDATING TRUSTEE’S THIRD OMNIBUS OBJECTION (NON-SUBSTANTIVE)
        TO CERTAIN CLAIMS (DUPLICATE, AMENDED, AND LATE CLAIMS)

      PARTIES RECEIVING THIS OMNIBUS OBJECTION TO CLAIMS SHOULD
     LOCATE THEIR NAMES AND CLAIM(S) ON EXHIBIT 1, EXHIBIT 2, AND/OR
       EXHIBIT 3 TO EXHIBIT A, ATTACHED TO THIS OMNIBUS OBJECTION.
                       ————————————————
     YOUR RIGHTS MAY BE AFFECTED BY THIS OMNIBUS OBJECTION AND BY
    ANY FURTHER OBJECTION THAT MAY BE FILED AGAINST YOUR CLAIM(S).

         Alfred T. Giuliano, as liquidating trustee (the “Liquidating Trustee”) on behalf of the

Liquidating Trust (the “Trust”) formed in the above-captioned chapter 11 cases (the “Chapter 11

Cases”) of the debtors and debtors in possession (the “Debtors”) through the Debtors’ Combined

Disclosure Statement and Chapter 11 Plan of Liquidation (the “Plan”), hereby files this omnibus

objection (this “Objection”) pursuant to section 502 of the Bankruptcy Code, Rules 3003 and

3007 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Local Rule

3007–1 of the Local Rules of the Bankruptcy Court for the District of Delaware (the “Local

Rules”), to the claims listed on Exhibit 1 (the “Duplicate Claims”), Exhibit 2 (the “Amended

Claims”), and Exhibit 3 (the “Late Claims”) which are annexed to Exhibit A attached hereto,

and seeks entry of an order (the “Proposed Order”), substantially in the form annexed hereto as

Exhibit A, (1) disallowing and expunging the Duplicate Claims listed on Exhibit 1 to Exhibit A

1
 The Post-Effective Date Debtor is and the last four digits of its taxpayer identification number are Pancakes and
Pies, LLC (2435). The mailing address for the Post-Effective Date Debtor is Pancakes & Pies, LLC c/o
MorrisAnderson & Associates, Ltd., 55 West Monroe Street, Suite 2350, Chicago, Illinois 60603.



DOCS_DE:230219.2 65988/003
                Case 19-11743-JTD            Doc 744      Filed 08/21/20    Page 2 of 13




that are duplicative of another claim filed by, or on behalf of, the same claimant in respect of the

same liabilities; (2) disallowing and expunging the Amended Claims listed on Exhibit 2 to

Exhibit A because such claims were amended and superseded by a subsequently filed claim by

the same claimant in these cases; and (3) disallowing and expunging the Late Claims listed on

Exhibit 3 to Exhibit A because such claims were filed after the applicable bar date established in

these cases. In support of this Objection, the Liquidating Trustee submits the Declaration of

Michael G. Infanti (the “Declaration”), attached hereto as Exhibit B. In further support of this

Objection, the Liquidating Trustee represents as follows:

                                          Jurisdiction and Venue

                   1.        The United States Bankruptcy Court for the District of Delaware (the

 “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

 Amended Standing Order of Reference from the United States District Court for the District of

 Delaware, dated February 29, 2012. This matter is a core proceeding within the meaning of 28

 U.S.C. § 157(b)(2), and the Liquidating Trustee confirms his consent pursuant to Local Rule

 9013-l(f) to the entry of a final order by the Court in connection with this Objection to the

 extent that it is later determined that the Court, absent consent of the parties, cannot enter final

 orders or judgments in connection herewith consistent with Article III of the United States

 Constitution.

                   2.        Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and

 1409.

                   3.        The statutory and legal predicates for the relief requested herein are

 Bankruptcy Code section 502(b), Bankruptcy Rules 3001, 3003, and 3007, and Local Rules

 1001-1(c), 3007-1, and 3007-2.



                                                      2
DOCS_DE:230219.2 65988/003
                   Case 19-11743-JTD             Doc 744        Filed 08/21/20        Page 3 of 13




                                                     Background

A.         General Background

                     4.       On August 5, 2019 (the “Petition Date”), the Debtors each filed a

    voluntary petition for relief under chapter 11 of the Bankruptcy Code.

                     5.       On January 14, 2020, the Court entered an order [Docket No. 562] (the

    “Confirmation Order”) confirming the Debtors’ Combined Disclosure Statement and Chapter

    11 Plan of Liquidation (the “Plan”). The Plan became effective on January 28, 2020 [Docket

    No. 590].

                     6.       Upon the Effective Date of the Plan, the Trust was established. The Trust

    was established for the purpose of reconciling Class 4 General Unsecured Claims,2 liquidating

    Trust Assets, and making Distributions to the Trust Beneficiaries as provided for under the Plan

    or the Liquidating Trust Agreement governing the Trust.

B.         Claims Bar Date

                     7.       On October 2, 2019, the Court entered an order establishing various bar

    dates for filing proofs of claim [Docket No. 333] (the “Bar Date Order”). The Bar Date Order

    established November 4, 2019 at 5:00 p.m. (prevailing Eastern Time) as the General Bar Date,

    and February 3, 2020 at 5:00 p.m. (prevailing Eastern Time) as the Governmental Bar Date

    (collectively, the “Claims Bar Dates”), among other things. The Debtors subsequently served

    the Notice of Deadline for the Filing of Proofs of Claim, Including for Claims Asserted Under

    Section 503(b)(9) of the Bankruptcy Code [Docket No. 334] (the “Bar Date Notice”) as




2
    Capitalized terms not defined herein shall the meanings ascribed to them in the Plan.


                                                            3
DOCS_DE:230219.2 65988/003
                Case 19-11743-JTD             Doc 744         Filed 08/21/20       Page 4 of 13




 approved in the Bar Date Order and a proof of claim form on all creditors and equity holders of

 the Debtors. The certificate of service for the Bar Date Notice is at Docket No. 347.3

C.       The Claims Resolution Process

                   8.        In the ordinary course of business, the Debtors maintained books and

 records that reflect, inter alia, the Debtors’ liabilities and the amounts owed to their creditors.

 The Trust’s professionals have been given access to the Debtors’ books and records and, in

 conjunction with the Debtors and the Debtors’ professionals, are in the process of reviewing the

 books and records to reconcile the filed and scheduled claims that are Class 4 General

 Unsecured Claims in these cases.

                   9.        The Debtors’ register of claims (the “Claims Register”), prepared by

 Kurtzman Carson Consultants LLC (the “Claims Agent”), reflects that, as of the date of this

 Objection, there are over 3,000 general unsecured claims filed or scheduled in the Debtors’

 chapter 11 cases. To reduce the number of claims, and to avoid possible double recovery or

 otherwise improper recovery by claimants, the Liquidating Trustee anticipates filing several

 omnibus objections to Class 4 General Unsecured Claims.

                                                Relief Requested

                   10.       By this Objection, the Liquidating Trustee seeks entry of an order,

 pursuant to Bankruptcy Code section 502, Bankruptcy Rules 3003 and 3007, and Local Rule

 3007–1, (a) disallowing and expunging the Duplicate Claims, identified in Exhibit 1 to the

 Proposed Order, in full; (b) disallowing and expunging the Amended Claims, identified in

 Exhibit 2 to the Proposed Order, in full; and (c) disallowing and expunging the Late Claims,

 identified in Exhibit 3 to the Proposed Order, in full.

3
  Supplemental affidavits of service filed by the Debtors’ claims agent are at Docket Nos. 367, 381, 398, 424, 434,
456, 466, 528, 545.


                                                          4
DOCS_DE:230219.2 65988/003
                Case 19-11743-JTD           Doc 744       Filed 08/21/20    Page 5 of 13




                   11.       Each of the Duplicate Claims is a claim which is duplicative of at least

 one other claim filed by the same claimant relating to the same subject matter. Accordingly, the

 Liquidating Trustee seeks to disallow and expunge the Duplicate Claims.

                   12.       Each of the Amended Claims is a claim that has been amended and

 superseded by a subsequently filed claim. Accordingly, the Liquidating Trustee seeks to

 disallow and expunge the Amended Claims.

                   13.       Each of the Late Claims is a claim that was not timely filed and was filed

 after the applicable bar date. Accordingly, the Liquidating Trustee seeks to disallow and

 expunge the Late Claims.

                                            Basis for Objection

                   14.       Section 502(a) of the Bankruptcy Code provides that a “claim or interest,

 proof of which is filed under section 501 of this title, is deemed allowed, unless a party in

 interest … objects.” 11 U.S.C. § 502(a). In adjudicating claim objections, courts apply “a

 burden-shifting framework.” In re Devonshire PGA Holdings LLC, 548 B.R. 689, 697 (Bankr.

 D. Del. 2016). The Third Circuit Court of Appeals described this framework as follows:

                 Initially, the claimant must allege facts sufficient to support the
                 claim. If the averments in his filed claim meet this standard of
                 sufficiency, it is “prima facie” valid. In other words, a claim that
                 alleges facts sufficient to support a legal liability to the claimant
                 satisfies the claimant’s initial obligation to go forward. The
                 burden of going forward then shifts to the objector to produce
                 evidence sufficient to negate the prima facie validity of the filed
                 claim. It is often said that the objector must produce evidence
                 equal in force to the prima facie case. In practice, the objector
                 must produce evidence which, if believed, would refute at least one
                 of the allegations that is essential to the claim’s legal sufficiency.
                 If the objector produces sufficient evidence to negate one or more
                 of the sworn facts in the proof of claim, the burden reverts to the
                 claimant to prove the validity of the claim by a preponderance of
                 the evidence.

In re Allegheny Int’l Inc., 954 F.2d 167, 173–74 (3d Cir. 1992) (citations omitted).

                                                      5
DOCS_DE:230219.2 65988/003
                Case 19-11743-JTD           Doc 744       Filed 08/21/20    Page 6 of 13




                   15.       Further, section 502(b)(1) of the Bankruptcy Code provides that a claim

 must be disallowed if “such claim is unenforceable against the debtor and property of the

 debtor, under any agreement or applicable law . . . .” 11 U.S.C. § 502(b)(1).

                   16.       For the reasons set forth below, there is ample evidence to rebut the

 prima facie validity of each Claim.

A.      Duplicate Claims

                   17.       Bankruptcy Rule 3007 requires that an objection to a proof of claim be

 made in writing, and that the claimant be provided with not less than thirty days’ notice of the

 hearing to be held in respect of such objection. See Fed. R. Bankr. P. 3007(a). Omnibus

 objection may include objections based on the grounds that the claims should be disallowed, in

 whole or in part, for any of eight enumerated reasons, including that the claims “duplicate other

 claims.” See Fed. R. Bankr. P. 3007(d)(1); see also Local Rule 3007-1(d) (duplicate, amended,

 and late filed claim objections may be joined in an omnibus objection and such grounds are

 deemed non-substantive).

                   18.       Claims that are duplicative to other claims filed by the same creditor are

 routinely disallowed and expunged. See, e.g., In re Orion Refining Corp., 317 B.R. 660 (Bankr.

 D. Del. 2004) (expunging duplicate claim); In re Enron Corp., Case No. 01 B 16034 (AJG),

 2005 WL 3874285, at *1 n.1 (Bankr. S.D.N.Y. Oct. 5, 2005) (noting that “[i]n as much as the

 Initial Claim was amended and superseded by the Amended Claim, it was disallowed and

 expunged . . . .”); In re Best Payphones, Inc., Case No. 01-15472, 2002 WL 31767796, at *4, 11

 (Bankr. S.D.N.Y. Dec. 11, 2002) (expunging amended, duplicative claim).

                   19.       The Liquidating Trustee, with the assistance of his professionals, has

 examined each Duplicate Claim, the documentation provided with respect to each Duplicate



                                                      6
DOCS_DE:230219.2 65988/003
                Case 19-11743-JTD           Doc 744       Filed 08/21/20   Page 7 of 13




 Claim, and the Debtors’ respective books and records, and has determined in each case the

 Duplicate Claims are duplicative of the corresponding claim identified under the heading

 “Surviving Claims” on Exhibit 1 (the “Surviving Claims”). The Liquidating Trustee,

 therefore, requests that the Duplicate Claims be disallowed and expunged.

                   20.       Failure to disallow the Duplicate Claims may result in a double recovery

 to the claimants. Moreover, disallowance of these claims will enable the Claims Register to

 reflect more accurately the claims asserted against the estates.

                   21.       This Objection does not affect any of the Surviving Claims and does not

 constitute an admission or acknowledgement by the Liquidating Trustee that any such claims

 should be allowed. The Liquidating Trustee preserves his rights to later object on any basis to

 any Surviving Claim and any Duplicate Claim as to which the Court does not grant the relief

 requested herein.

B.      Amended Claims

                   22.       The Third Circuit has held that in the absence of prejudice, bankruptcy

 courts should allow amendments to proofs of claim to cure a defect in a claim as filed or to

 describe the claim with greater particularity. See In re Edison Bros. Stores, 2002 Bankr. LEXIS

 1228 at *10 (Bankr. D. Del. May 15, 2002) (stating that amendments are to be allowed where

 the original claim prompted notice to the court of the existence, nature, and amount of the

 claim, and are not allowed when they constitute the assertion of an entirely new claim).

 Amendments relate back to the date of the filing of the original claim. See In re Metro Transp.

 Co., 117 B.R. 143, 147 (Bankr. E.D. Pa. 1990).

                   23.       As set forth in more detail on Exhibit 2 to the Proposed Order, the

 Liquidating Trustee objects to the Amended Claims because the Liquidating Trustee has



                                                      7
DOCS_DE:230219.2 65988/003
                Case 19-11743-JTD           Doc 744      Filed 08/21/20    Page 8 of 13




 determined that the Amended Claims have been amended and superseded by subsequently filed

 proofs of claim by the same claimant on account of the same liability as reflected in the column

 labeled “Surviving Claim.” Any disallowance or expungement of the Amended Claims will not

 affect the Surviving Claims, which will remain on the Claims Register unless withdrawn by the

 applicable claimants or disallowed by the Court, subject to the Liquidating Trustee’s right to

 object to such claims in the future on any grounds permitted by applicable law. Accordingly, the

 Liquidating Trustee requests that the Court disallow and expunge the Amended Claims from the

 Claims Register.

 C.     Late Claims

                   24.       Bankruptcy Rule 3003(c)(3) provides that “[t]he court shall fix and for

 cause shown may extend the time within which proofs of claim or interest may be filed.” Fed.

 R. Bankr. P. 3003(c)(3). Section 502(b)(9) of the Bankruptcy Code mandates that “if [an]

 objection to a claim is made, the court, after notice and a hearing, shall determine the amount of

 such claim . . . and shall allow such claim in such amount, except to the extent that . . . . proof of

 such claim is not timely filed,” with certain limited exceptions that are not applicable here. 11

 U.S.C. § 502(b)(9). Bar dates serve the important purposes of “finality and debtor

 rehabilitation.” In re PT-1 Communs., Inc., 386 B.R. 402, 409 (Bankr. E.D.N.Y. 2007)

 (quotation and marks omitted); see Berger v. Trans World Airlines, Inc. (In re Trans World

 Airlines, Inc.), 96 F.3d 687, 690 (3d Cir. 1996) (“The bar date means just that; it is a ‘drop-dead

 date’ that bars all prepetition claimants who received the required notice.”); In re Grand Union

 Co., 204 B.R. 864, 871 (Bankr. D. Del. 1997) (“[T]he claims bar date operates as a federally

 created statute of limitations, after which the claimant loses all of her right to bring an action

 against the ‘debtor.’”).



                                                     8
DOCS_DE:230219.2 65988/003
                Case 19-11743-JTD           Doc 744      Filed 08/21/20    Page 9 of 13




                   25.       The Bar Date Order specifically require proofs of claim to be actually

 received on or before the applicable Claims Bar Dates. The holders of the Late Claims received

 notice of the Bar Date Order, the Claims Bar Dates, and an express warning that any claimant

 who failed to timely file a proof of claim would not be eligible to receive a distribution on

 account of their asserted claim(s). As set forth in the Infanti Declaration, all of the Late Claims

 listed on Exhibit 3 to the Proposed Order were received after the Court-ordered applicable

 Claims Bar Dates. Accordingly, to avoid the possibility of improper or excessive recovery

 against the Debtors’ estates, and to ensure the accuracy of the claims register, the Liquidating

 Trustee requests that the Court disallow and expunge in their entirety the Late Claims from the

 claims register.

                                          Responses to Objection

                   26.       To contest an objection, a claimant must file and serve a written response

 to this Objection (a “Response”) so that it is received no later than September 11, 2020 at 4:00

 p.m. (Eastern Time) (the “Response Deadline”). Every Response must be filed with the Office

 of the Clerk of the United States Bankruptcy Court for the District of Delaware: 824 North

 Market Street, Wilmington, Delaware 19801, and served upon the following entities, so that the

 Response is received no later than the Response Deadline, at the following addresses:


                                   Pachulski Stang Ziehl & Jones LLP
                                   919 North Market Street, 17th Floor
                                   P.O. Box 8705
                                   Wilmington, DE 19899 (Courier 19801)
                                   Attn: Peter J. Keane
                                   Email: pkeane@pszjlaw.com

                  27.        Every Response to this Objection must contain, at a minimum, the

 following information:



                                                     9
DOCS_DE:230219.2 65988/003
               Case 19-11743-JTD             Doc 744       Filed 08/21/20   Page 10 of 13




                             i.     a caption setting forth the name of the Court, the name of the
                                    Debtors, the case number, and the title of objection to which the
                                    Response is directed;

                             ii.    the name of the claimant, his/her/its Claim number, and a
                                    description of the basis for the amount of the Claim;

                             iii.   the specific factual basis and supporting legal argument upon
                                    which the party will rely in opposing this Objection;

                             iv.    any supporting documentation, to the extent it was not included
                                    with the proof of claim previously filed with the clerk or Claims
                                    Agent, upon which the party will rely to support the basis for and
                                    amounts asserted in the proof of claim; and

                             v.     the name, address, telephone number, email address and fax
                                    number of the person(s) (which may be the claimant or the
                                    claimant’s legal representative) with whom counsel for the
                                    Liquidating Trust should communicate with respect to the claim or
                                    the Objection and who possesses authority to reconcile, settle, or
                                    otherwise resolve the objection to the disputed claim on behalf of
                                    the claimant.

                   28.        If a claimant fails to file and serve a timely Response by the Response

 Deadline, the Liquidating Trustee will present to the Court an appropriate order disallowing

 such claimant’s Claim, as set forth in Exhibit 1, Exhibit 2, and Exhibit 3 to the Proposed Order

 without further notice to the claimant.

                                             Replies to Responses

                   29.        Consistent with Local Rule 9006-1(d), the Liquidating Trustee may, at

 his option, file and serve a reply to a Response no later than 4:00 p.m. (Eastern Time) one (1)

 day before the deadline for filing the agenda for any hearing to consider the Objection.

                                         Separate Contested Matters

                   30.        To the extent that a Response is filed regarding any Claim listed in this

 Objection and the Liquidating Trustee is unable to resolve the Response, the objection by the

 Liquidating Trustee to each such claim asserted herein shall constitute a separate contested


                                                      10
DOCS_DE:230219.2 65988/003
               Case 19-11743-JTD            Doc 744       Filed 08/21/20   Page 11 of 13




 matter as contemplated by Bankruptcy Rule 9014. Any order entered by the Court regarding an

 objection asserted in the Objection shall be deemed a separate order with respect to each Claim.

                                           Reservation of Rights

                   31.       The Liquidating Trustee hereby reserve all rights to object in the future to

 any of the claims that are the subject of this Objection on any ground, including, but not limited

 to, 11 U.S.C. § 502(d), and to amend, modify, and/or supplement this Objection, including,

 without limitation, to object to amended or newly-filed claims.

                   32.       Notwithstanding anything contained in this Objection or the attached

 schedules, nothing herein shall be construed as a waiver of any rights that the Liquidating

 Trustee may have to exercise rights of setoff against the holders of such claims.

                                            Request for Waiver

                   33.       Although the Liquidating Trustee does not believe this Objection is one

 “based on substantive grounds, other than incorrect classification of a claim,” Del. Bankr. L.R.

 3007-1(f)(iii), and therefore does not believe that the Objection is required to “include all

 substantive objections to such claim,” id., or is limited to 150 claims, Del. Bankr. L.R. 3007-

 1(f)(i), this Objection requests (out of an abundance of caution) a waiver of Local Rules 3007-

 1(f)(iii) and (f)(i) to the extent such rules might otherwise be construed to apply. Such a waiver

 is authorized by Local Rule 1001-1(c), which provides that “[t]he application of these Local

 Rules in any case or proceeding may be modified by the Court in the interest of justice,” Del.

 Bankr. L.R. 3007-1(f)(i), and is proper in this instance given that the modifications to the claims

 register requested by the Liquidating Trustee hereby are ministerial rather than substantive.




                                                     11
DOCS_DE:230219.2 65988/003
               Case 19-11743-JTD            Doc 744       Filed 08/21/20   Page 12 of 13




                                                   Notice

                   34.       Notice of this Objection shall be provided to (i) the Office of the United

 States Trustee for the District of Delaware; (ii) counsel for the Plan Administrator; (iii) each of

 the claimants whose claim is subject of this Objection; and (iv) all entities requesting notice

 pursuant to Bankruptcy Rule 2002. In light of the nature of the relief requested, the Liquidating

 Trustee submits that no further notice is required.

                                   Compliance with Local Rule 3007-1

                   35.       The undersigned representative of Pachulski Stang Ziehl & Jones LLP

 (“PSZ&J”) certifies that he has reviewed the requirements of Local Rule 3007-1 and that the

 Objection substantially complies with that Local Rule. To the extent that the Objection does not

 comply in all respects with the requirements of Local Rule 3007-1, PSZ&J believes such

 deviations are not material and respectfully requests that any such requirement be waived.




                                                     12
DOCS_DE:230219.2 65988/003
               Case 19-11743-JTD       Doc 744       Filed 08/21/20   Page 13 of 13




                                            Conclusion

        WHEREFORE, for the reasons set forth herein, the Liquidating Trustee respectfully

requests that the Court enter the Proposed Order, substantially in the form attached hereto as

Exhibit A, granting the relief requested herein and granting such other and further relief as is

just and proper.

Dated: August 21, 2020                        PACHULSKI STANG ZIEHL & JONES LLP


                                              /s/ Peter J. Keane
                                              Bradford J. Sandler (DE Bar No. 4142)
                                              Shirley S. Cho (admitted pro hac vice)
                                              Colin R. Robinson (DE Bar No. 5524)
                                              Peter J. Keane (DE Bar No. 5503)
                                              919 N. Market Street, 17th Floor
                                              Wilmington, DE 19801
                                              Telephone: (302) 652-4100
                                              Facsimile: (302) 652-4400
                                              Email: bsandler@pszjlaw.com
                                                      scho@pszjlaw.com
                                                      crobinson@pszjlaw.com
                                                      pkeane@pszjlaw.com

                                              Counsel for the Liquidating Trustee




                                                13
DOCS_DE:230219.2 65988/003
